Citation Nr: 1526245	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  13-31 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a left ankle disability, to include as secondary to service-connected degenerative joint disease of the right ankle with sprain and ligament laxity.

2.  Entitlement to service connection for a bilateral knee disability, to include as secondary to service-connected degenerative joint disease of the right ankle with sprain and ligament laxity.

3.  Entitlement to service connection for a bilateral pelvic disability, to include as secondary to service-connected degenerative joint disease of the right ankle with sprain and ligament laxity.

4.  Entitlement to service connection for a back disability, to include as secondary to service-connected degenerative joint disease of the right ankle with sprain and ligament laxity.

 5.  Entitlement to service connection for a groin disability, to include as secondary to service-connected degenerative joint disease of the right ankle with sprain and ligament laxity and/or exposure to contaminated water.

6.  Entitlement to service connection for a bilateral carpel tunnel disability.

7.  Entitlement to service connection for a heart disability, claimed as due to exposure to contaminated water.


REPRESENTATION

Appellant represented by:	James M. McPherson, Agent


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to January 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Salt Lake City, Utah Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in June 2014.  A copy of the transcript is of record.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the 'Virtual VA' system to insure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Outstanding Records-  The Veteran submitted a VA Form 21-4142 in March 2011 indicating that there were records from 1993 to the present pertaining to all his claimed disabilities from the Valley View Medical Center.  The Veteran was informed at his June 2014 BVA hearing that although some records had been obtained from this facility, records from the 1990's had not been included in the submitted records.  The record was held open following the hearing and the Veteran submitted additional documents from the Valley View Medical Center. 

Once again records from the 1990's were not included.  

As the Veteran is seeking service connection for his claimed disabilities, records from the 1990's are critical to supporting his claims.  The Board finds that a remand to obtain these records is necessary.

In this regard, it is suggested that the Veteran make an additional attempt to obtain these earlier records in order to expedite his case.  

Secondary Service Connection-  The Veteran maintains that his left ankle, bilateral knee, bilateral pelvic, back and groin disabilities are secondary to his service-connected right ankle disability. 

In May 2013, the Veteran underwent a VA examination that addressed his left ankle, bilateral knees, and bilateral pelvic disabilities.  This examination is not adequate.  Specifically, although the May 2013 VA examiner concluded that the Veteran's left ankle, knees, and bilateral pelvic disabilities were not related to his service-connected right ankle disability, the examiner did not discuss whether the Veteran's service-connected right ankle disability aggravated (worsened) his left ankle, knees, or pelvic disabilities.  38 C.F.R. § 3.310(b).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that the Veteran should be afforded VA addendum opinions that address the medical matters raised by these issues.

Contaminated Water Claims-  The Veteran claims that his groin disability (polyps) and heart disability (coronary artery disease) were caused by exposure to 'contaminated water' during the his service at Camp Lejeune and Camp Pendleton.  The Veteran's personnel records should be obtained to confirm dates of service at these military bases. Additionally, the Veteran has submitted articles regarding contaminated water at military bases.   The Board finds medical opinions regarding the etiology of his disabilities must be obtained. 

Accordingly, the case is REMANDED for the following actions:

1. After obtaining the appropriate releases from the Veteran, obtain all outstanding records from the Valley View Medical Center, records should be obtained beginning in 1993  (contact this facility to ensure the appropriate release forms are obtained).  Any negative search result should be noted in the record. 

2.  Forward the Veteran's claims folder to an examiner for addendum opinions.  The examiner is requested to review the claims folder, to include this remand.  

Following review of the claims file the examiner should provide opinions on the following: 
		
		Left Ankle

a) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ankle disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

b) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ankle disability is caused by his service-connected right ankle disability.  

c) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's left ankle disability is aggravated by his service-connected right ankle disability. 

Bilateral Knee

d) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

e) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability is caused by his service-connected right ankle disability.  

f) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral knee disability is aggravated by his service-connected right ankle disability. 

Bilateral Pelvic

g) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral pelvic disability  had its onset during the Veteran's active service or is otherwise causally related to his service.  

h) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral pelvic disability is caused by his service-connected right ankle disability.  

i) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's bilateral pelvic disability is aggravated by his service-connected right ankle disability. 

Back Disability

j) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

k) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by his service-connected right ankle disability.  

l) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated by his service-connected right ankle disability. 

Groin Disability

m) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's groin disability is caused by his service-connected right ankle disability.  

n) Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's groin disability is aggravated by his service-connected right ankle disability. 

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Request the Veteran's complete personnel file (201 file) from the National Personnel Records Center (NPRC) and other appropriate sources.  

4. Develop the Veteran's service connection claims (groin, heart) considering his contention that his claimed disabilities were caused by exposure to contaminated water during his service at Camp Lejeune, North Carolina, between 1970 and 1972, and at Camp Pendleton, California in 1972, in accordance with VA Adjudication Procedures Manual, M21-1, pt. IV, subpt. II, ch. 2, § C, to include scheduling any necessary examinations.

Specifically, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any groin disability and any heart disability. The claims file and a copy of this Remand must be reviewed by the examiner.

The examiner is requested to determine whether any groin disability or any heart disability is at least as likely as not (a probability of 50 percent or greater) caused by, or otherwise related to, exposure to contaminated water during the Veteran's service at Camp Lejeune, North Carolina, or Camp Pendleton, California. 


5.  This is a complex case.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




